Citation Nr: 1016736	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to toxic chemicals.

2.  Entitlement to service connection for a bilateral knee 
disorder, including chronic tendonitis of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran joined the Naval Reserves in January 1987, and 
had periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) until his discharge 
from the Reserves in October 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a bilateral knee disorder and sarcoidosis.  
Timely appeals were noted from that decision.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge on December 11, 2007.  A copy of the 
hearing transcript has been associated with the file.

In March 2008, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.

The issue of service connection for a bilateral knee 
disability is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDING OF FACT

A clear preponderance of the evidence demonstrates that 
sarcoidosis was not incurred during a period of ACDUTRA or 
INACDUTRA, nor did it manifest within one year of the 
Veteran's discharge from service.


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by a period of 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Veteran has not received a VA examination to determine 
the nature and etiology of his sarcoidosis.  The Board is 
cognizant of the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), stating that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease, manifested in accordance with presumptive service 
connection regulations, occurred which would support in-
service incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  In this 
case, however, a medical examination is unnecessary because 
the evidence preponderates against a finding that sarcoidosis 
was incurred or aggravated during a period of ACDUTRA (or due 
to an injury during INACDUTRA).  Under such circumstances, an 
examination is not required.  

The facts of this case are distinguished from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and  
a current diagnosis of tinnitus.  In the present case, there 
is no competent and credible evidence of in-service 
incurrence or aggravation of the claimed disability.  Thus, 
the Board is satisfied that the duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic diseases, such as sarcoidosis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.   

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
for training (INACDUTRA) during which the appellant was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R.          § 3.6(a).  ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the 
Reserves.  38 U.S.C.A.                    § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R.     § 3.6(d)(4).

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131 (West Supp. 2001).  If the 
claimant does not qualify as a "veteran" with respect to a 
particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson, 7 Vet. App. at 470-71.  Nor is the claimant 
entitled to the benefit of the legal presumptions pertaining 
to service connection for certain disease and disabilities, 
for example, 38 U.S.C.A. § 1112 (West 2002) and 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
a prior or subsequent period of active duty) does not 
obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Sarcoidosis

The Veteran was first diagnosed with sarcoidosis via biopsy 
in March 1996, more than one year after his last period of 
ACDUTRA; the presumptive period for chronic disease is not 
for application.  38 C.F.R. § 3.307, 3.309.  He has 
attributed his sarcoidosis to exposure to toxic fumes during 
basic training.  During his hearing testimony, the Veteran 
reported "coughing severely" after tear gas training, which 
his instructors stated was a normal reaction.  According to 
the Veteran, he continued to suffer from a chronic cough 
throughout his Reserve service and after his discharge.  

A review of the Veteran's service records shows no evidence 
of respiratory abnormalities or a chronic cough.  On 
retention physical examination in January 1991, several years 
after the Veteran's reported exposure to toxic fumes, a lung 
and chest evaluation was normal.  On his Report of Medical 
History, the Veteran denied a history of chronic cough or 
shortness of breath, although he did report an episode of 
hemoptysis during a bout of seasickness.  There were no 
complications or sequelae noted, and the reason for the 
hemoptysis was not given.  

On a November 1992 Annual Certificate of Physical Condition, 
the Veteran reported no physical defects which could have 
restricted his performance on active duty or prevented his 
mobilization.  The Veteran described himself as "in perfect 
health."  

In April 1993, the Veteran reported a burning sensation in 
his chest, accompanied by headache and sore throat.  He had a 
history of smoking less than 1 pack per day for the previous 
year and a half.  Lung sounds were normal, and no wheezing or 
rales were noted.  

Post-service records are silent for lung disorders until 
March 1996, when the Veteran reported to Greater Southeast 
Community Hospital in Washington, DC with a cough and fever.  
See Greater Southeast Community Hospital Discharge Summary, 
April 2, 1996.  A chest X-ray showed bilateral hilar 
adenopathy, and the Veteran was admitted for further 
evaluation.  Id.  Biopsy of the mediastinal lymph node showed 
"findings consistent with sarcoidosis."  Id.  CT scan of 
the chest showed "extensive mediastinal and hilar adenopathy 
which may be due to sarcoidosis."  Id.  No opinion as to the 
etiology of the Veteran's sarcoidosis was offered.  The 
Veteran did not advise his treating physicians that he was 
exposed to toxic chemicals in service or that he has had a 
chronic cough since that time.  A defibrillator was later 
placed at George Washington University Hospital because of an 
arrhythmia said to be secondary to sarcoidosis.  See 
Discharge Summary, Greater Southeast Community Hospital, 
August 14, 1997.  

A chest X-ray in October 2002 showed clear lungs and a 
"slight prominent right hilum." Pulmonary function testing 
accomplished in October 2002 found sarcoidosis was exhibited 
by a "relative lack of symptoms," and it was recommended 
that the Veteran decrease his steroid dosage.  In a clinical 
note dated October 2002, the Veteran reported that his 
sarcoidosis diagnosis had occurred "after exposure to fumes 
at work."  

During a November 2002 pulmonary consult, the Veteran 
reported a mild cough in the mornings which he attributed to 
smoking.  There were no other respiratory symptoms.  In a 
clinical record dated that same month, it was noted that the 
Veteran was "not very symptomatic." 

In January 2003, the Veteran's sarcoidosis was noted to be 
"stable" even after a decrease in his steroid dosage.  In 
March 2003, an echocardiogram of the Veteran's heart showed a 
normal heart size and "no significant disease."  A July 
2003 clinical note found no clinical symptoms of sarcoidosis.  
An August 2004 chest X-ray was normal, with no signs of 
sarcoidosis or other lung abnormalities.  

Echocardiograms conducted in August and December 2005 found 
evidence of mildly reduced left ventricular systolic function 
and mild global hypokinesis of the left ventricle.  The left 
atrium was moderately dilated; however, the Veteran was said 
to be "clinically doing well" from a "pulmonary 
standpoint."  A chest X-ray in December 2005 showed a hilar 
prominence, but stated that there was no change from the 
August 2004 X-ray which was "essentially normal."  

During a May 2006 pulmonary consult, the Veteran denied 
cough, dyspnea, rash, palpitations, or discharges from his 
defibrillator.  He stated that he no longer smoked.  The 
treating physician noted a "history of sarcoidosis in 
remission x 10 years," with no steroid use for the past 3 
years.  The Veteran did have cardiac disease with a history 
of ventricular tachycardia and decreased left ventricular 
ejection function.  

During a March 2007 arrhythmia evaluation, it was noted that 
the Veteran's sarcoidosis was "quiescent" and that he had 
been off steroids for some time.  His pulmonary function 
tests had improved.  

In a clinical note dated in November 2007, it was noted that 
the Veteran had not been treated for sarcoidosis since 
approximately 2000.  His chest X-ray was normal, with less 
hilar fullness than had been seen in 2002.  The assessment 
was "sarcoidosis in remission."  

During his December 2007 hearing, the Veteran testified that 
he had been advised by a Dr. Williams that his sarcoidosis 
could have been triggered by exposure to environmental 
toxins.  He stated that he had had a chronic cough since 
exposure to tear gas while serving a period of ACDUTRA, and 
expressed his belief that his sarcoidosis had its onset while 
in active service.

Upon review, the Board finds that the evidence of record is 
against a finding that the Veteran's sarcoidosis had its 
onset during a period of ACDUTRA or INACDUTRA.  The Veteran 
entered the Naval Reserves in January 1987 and a normal lung 
evaluation was noted.  Although the Veteran testified in 
December 2007 that he had had a chronic cough since tear gas 
training in boot camp, his service records are negative for 
any complaints of a chronic cough.  He was not diagnosed with 
sarcoidosis until March 1996, approximately 3 years after his 
discharge from the Naval Reserves.  The Veteran did not 
report exposure to fumes during service or a chronic cough 
since that time to his treatment providers.  In October 2002, 
the Veteran stated to a physician that his sarcoidosis was 
diagnosed after he was "exposed to fumes at work."  There 
was no indication of exposure to tear gas during service or a 
potential link to service.  In fact, no opinion as to the 
etiology of the Veteran's sarcoidosis has ever been offered 
by his treating physicians.  The Board has considered the 
Veteran's statements that he was advised by a VA physician 
that his sarcoidosis was due to exposure to toxic fumes in 
service; however, hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection 
between what a physician said and layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Board finds that a clear 
preponderance of the evidence of record shows that the 
Veteran's sarcoidosis was not incurred during a period of 
ACDUTRA (or due to an injury during INACDUTRA).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran as to in-service 
incurrence of his disorder and continuity of symptomatology 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of a chronic cough.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, he is not competent to 
diagnose sarcoidosis, or comment on its etiology, because he 
does not have the requisite medical expertise.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that the Veteran's allegations of 
chronic cough following tear gas training, with a continuity 
of symptomatology from that time, are not consistent with the 
evidence of record.  There is no mention of a chronic cough 
in the Veteran's service treatment records.  The Veteran 
denied having a chronic cough during a re-enlistment 
examination in 1991.  In November 1992, he described himself 
as "in perfect health."  Clinical notes documenting an 
episode of hemoptysis in 1989 and upper respiratory 
complaints in 1993 do not reflect any statements as to a 
chronic cough since exposure to tear gas.  The Veteran 
testified during his hearing that he chose not to see a 
doctor during service for his chronic cough; however, service 
treatment records document that he was seen for a variety of 
problems, including back strain and hemorrhoids, so it is 
unclear why the Veteran would have chosen to forgo treatment 
for a chronic cough which had its onset after exposure to 
toxic fumes.  There is no medical evidence of a chronic cough 
until the Veteran was diagnosed with sarcoidosis 3 years 
after his discharge from the Naval Reserves.  He has never 
advised his treating physicians that he had a chronic cough 
as a result of tear gas training in service.  In October 
2002, he reported that he had been exposed to toxic fumes 
"at work" prior to his sarcoidosis diagnosis, making no 
reference to exposure to tear gas or other environmental 
toxins during ACDUTRA.  

The Board does not find it likely that the Veteran was 
exposed to toxic fumes in service, resulting in a chronic 
cough, which was unreported during service and during post-
service treatment for sarcoidosis.  After weighing the lay 
and medical evidence, the Board finds that the lay evidence 
as to in-service incurrence of a chronic cough during service 
and continuity of symptomatology therefrom lacks credibility 
and is therefore of limited probative value here.

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the medical opinions 
and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's sarcoidosis causally related to 
his periods of ACDUTRA or INACDUTRA.  Thus, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sarcoidosis, to include 
as due to exposure to toxic chemicals, is denied.


REMAND

The record reflects that the Veteran underwent bilateral knee 
arthroscopy in April 1986 to treat his bilateral knee 
disorder.  In a letter dated June 1988, the Veteran's private 
physician reported that the Veteran had sustained a "grade 
II lateral sprain of his right knee" while in college.  He 
was not serving a period of ACDUTRA at the time of the 
injury.  The physician did not feel that the Veteran could 
engage in Reserve duty at that time, but felt that he could 
return in approximately one month.  The Veteran was released 
from orthopedic care in July 1988 and returned to duty in 
August 1988.  There were other mentions of knee pain during 
service.  On a November 1992 Annual Certificate of Physical 
Condition, the Veteran reported no physical defects which 
could have restricted his performance on active duty or 
prevented his mobilization.  The Veteran described himself as 
"in perfect health."  

Post service medical evidence is silent for complaints 
referable to the knees until September 2003, when the Veteran 
reported chronic knee pain.  An X-ray conducted at that time 
showed no bone or soft tissue abnormality; however, in 
October 2003, a VA physician found that these findings were 
"consistent with early degenerative joint disease."    
There were no further complaints of knee pain until January 
2007, when the Veteran reported stiffness in the knee for 
approximately 1 year.  Again, no bony or soft tissue 
abnormality was noted on X-ray.  The diagnosis was chronic 
tendonitis of both knees.  There was no evidence of 
degenerative joint disease.  

The Veteran testified that the symptoms associated with his 
pre-existing tendonitis grew worse during service.  A VA 
examination to determine if bilateral knee disability 
increased in severity due to service has not been 
accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any current knee 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed. Any indicated 
studies should be performed.

For any knee disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to the 
Veteran's service.  The examiner should 
reconcile the opinion with the service 
post-service medical evidence discussed 
in this Remand.  A complete rationale 
should be provided for any proffered 
opinions.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral knee 
disability.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


